Citation Nr: 0903145	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  08-25 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a hearing loss disorder. 

3.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a personality disorder, claimed as nervous 
condition/mental disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to May 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision dated in December 2007 from the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in Nashville, Tennessee, which, inter alia, denied the 
enumerated claims.  

An appealed issue of entitlement to service connection for 
hypertension was granted by the RO in a July 2008 Decision 
Review Officer (DRO) rating decision and is no longer in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the veteran initially checked in Section 8 (the 
hearing portion)of his VA Form 9 of August 2008 indicating 
that he did not want a Board hearing, the most recent 
correspondence from him is a VA Form 21-4138 Statement in 
Support of Claim received in December 2008, which indicates 
that he had failed to mark in the hearing portion of the VA 
Form 9 indicating his hearing choice.  This letter states 
that he chose "c" indicating that he wants a Board hearing 
at the RO before a Veterans Law Judge (Travel Board hearing.)  
He asked that this document, which now reflects a request for 
a Travel Board hearing, be added to his claims folder.  

Since such hearings are scheduled by the RO (See 38 C.F.R. § 
20.704(a) (2008)), the Board is remanding the case for that 
purpose, in order to satisfy procedural due process concerns.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a Travel Board hearing before a 
Veterans Law Judge, with appropriate 
notification to the veteran and his 
attorney.  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record.

2.  After the hearing is conducted, or if 
the veteran withdraws his hearing request 
or fails to report for the scheduled 
hearing, the case should be returned to 
the Board for further review.  

The purpose of this remand is to comply with due process of 
law.  The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




